April 13, 2021


                                                            Supreme Court

                                                            No. 2018-65-M.P.
                                                            (WC 15-161)

        The New Castle Realty Company        :

                        v.                   :

     Raymond Dreczko, Jr., in his capacity :
    as member of the Town of Charlestown
        Zoning Board of Review, et al.     :




                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email opinionanalyst@courts.ri.gov, of any typographical
                 or other formal errors in order that corrections may be
                 made before the opinion is published.
                                                            Supreme Court

                                                            No. 2018-65-M.P.
                                                            (WC 15-161)

      The New Castle Realty Company         :

                      v.                    :

     Raymond Dreczko, Jr., in his capacity :
    as member of the Town of Charlestown
        Zoning Board of Review, et al.     :

         Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

        Chief Justice Suttell, for the Court. This Court issued a writ of certiorari to

review a Superior Court judgment affirming a decision by the Town of Charlestown

Zoning Board of Review (the zoning board).1 The plaintiff, New Castle Realty

Company (New Castle), had applied to the zoning board for a special-use permit and

a dimensional variance to build a house and install a septic system on a preexisting

nonconforming lot located on Timber Ridge Road in Charlestown, Rhode Island (the

parcel). The zoning board denied both the special-use permit and dimensional

variance, and the Superior Court affirmed. For the reasons stated herein, we affirm

in part and quash in part the judgment of the Superior Court.




1
 The named defendants in this case are the members of the Town of Charlestown
Zoning Board of Review, in their official capacities.

                                          -1-
                                          I

                                  Facts and Travel

      The essential facts of this case are not in dispute. New Castle is the owner of

the 1.9 acre parcel that was part of a larger subdivision created in 1974, when the

minimum lot size was one acre. The Town of Charlestown (the town) subsequently

opted to require that lots in that zone be at least three acres, rendering the parcel

nonconforming.

      On January 14, 2015, New Castle filed an application with the zoning board

for a special-use permit to install a septic system within one hundred feet of wetlands

and a dimensional variance from front- and side-yard requirements for placement of

a house on the parcel. On July 29, 2014, prior to filing the application, New Castle

had acquired a permit from the Rhode Island Department of Environmental

Management (DEM) to alter freshwater wetlands.

      Richard Greene, a land surveyor, and William Lampe, the president of New

Castle, appeared before the zoning board on March 17, 2015. Greene indicated that

most of the parcel consisted of “wooded swamp” except for a small area near the

street, where the proposed house and septic system would be located.2 Greene



2
  One of the zoning board members indicated that the size of the buildable area
outside of the wetlands was “60x60” with the back of the proposed house ten feet
from the wetlands and the left side of the house ten feet from the wetlands. Greene
did not dispute this characterization.

                                         -2-
informed the zoning board that DEM had already approved New Castle’s application

to allow the house and septic system to be placed in the area near the wetlands, and

that the plan presented to the zoning board was the same plan that went to the “Inland

Wetlands Section of the State of Rhode Island.”

      Greene testified that, after receiving approval of the wetlands application,

New Castle acquired a permit from DEM for the construction of a septic system,

referred to as an onsite water treatment system (OWTS). He indicated that the

OWTS would be placed as far as possible from the wetlands edge and that it was a

“denitrification system ADVANTAX AX20 with a bottomless sand filter which cuts

down on the amount of nitrates that are put into the bottomless sand filter to help

meet the environmental aspects of the lawn.” Greene testified that with the two

approvals from DEM and the size of the structure, the proposed plan met the criteria

needed for a special-use permit and dimensional variance for the house.

      After questioning Greene and Lampe about the OWTS and the placement of

the house, the zoning board discussed the application before voting 4 to 1 to deny

both the special-use permit and the application for a dimensional variance. The

zoning board notified New Castle of its decision by letter. The letter contained a list

of each member’s vote along with the individual reasoning for each member’s vote.

      On April 2, 2015, New Castle filed a complaint in Washington County

Superior Court appealing the zoning board’s denial of both the special-use permit


                                         -3-
and the dimensional variance. New Castle asserted, in support of its complaint, that

the zoning board’s denial of the special-use permit was arbitrary because of its

“baseless second-guessing of DEM’s approval of the septic system[.]” New Castle

argued that the zoning ordinance applies “no greater standards to approve a septic

system than does DEM[,]” and that, therefore, DEM’s approval meant that the

standard to approve the special-use permit was ipso facto also satisfied. New Castle

reasoned that the zoning board could not reject DEM’s approval unless there was

credible evidence from qualified experts that the system under review would not

serve the public interest.

      As to the dimensional variance, New Castle contended that the zoning board

misapplied the law when it found that New Castle’s hardship was self-created and

that New Castle did not seek the least relief necessary. New Castle argued that,

because the lot satisfied all pertinent zoning ordinances when the subdivision was

created in 1974, the hardship was not self-created. New Castle additionally argued

that it sought the least relief necessary because of the small size of the proposed

house.

      In response, the zoning board argued that DEM’s approval of the OWTS did

not require the zoning board to approve a special-use permit. The zoning board

asserted that its decision to deny the special-use permit was supported by substantial

evidence. With regard to the dimensional variance, the zoning board argued that,


                                        -4-
because New Castle failed to consider alternatives, such as moving the house farther

back or proposing a smaller house, substantial evidence supported the zoning

board’s decision.

      The trial justice issued a written decision on January 3, 2018. At the outset,

the trial justice addressed New Castle’s argument that the zoning board’s decision

lacked sufficient findings of fact and conclusions of law in violation of G.L. 1956

§ 45-24-61. Although the trial justice found that the zoning board had “fail[ed] to

enumerate specific findings of fact as required by § 45-24-61(a)[,]” he decided to

“cull[] those findings from the record[,]” and he ultimately found that the zoning

board had made “sufficient findings addressing each element required under Sec.

218-23 of the Charlestown Zoning Ordinance.”

      The trial justice next addressed the issue of the special-use permit. With

regard to New Castle’s argument that the zoning board’s decision was contrary to

DEM’s expertise, the trial justice determined that zoning board members are entitled

to rely on their own knowledge in zoning matters. He further determined that a

zoning board’s responsibility is distinct from that of DEM and that in this case “there

were various other factors considered by the [zoning b]oard in the approval of a

special-use permit which were not considered by DEM in issuing their approval.”

      The trial justice then addressed the issue of the dimensional variance. The

trial justice determined, in contravention of the zoning board’s decision, that the


                                         -5-
hardship was not self-created because the parcel conformed to zoning regulations at

the time it was formed. He agreed with the zoning board, however, that the requested

relief was not the least relief necessary under the circumstances and noted that New

Castle was unwilling to consider suggestions from the zoning board regarding

moving the house farther from the wetlands or reducing its size.

      Accordingly, a judgment affirming the decision of the zoning board was

entered on February 19, 2018. New Castle filed a petition for writ of certiorari on

March 2, 2018, and the Court granted the petition on March 18, 2019.

                                         II

                                Standard of Review

      “On a petition for certiorari from a Superior Court judgment that has entered

after an appeal from a municipal zoning board’s decision, we confine our review to

a determination of whether the trial justice acted within his or her authority as set

forth in § 45-24-69.” Iadevaia v. Town of Scituate Zoning Board of Review, 80 A.3d

864, 870 (R.I. 2013) (quoting Sciacca v. Caruso, 769 A.2d 578, 582 (R.I. 2001)).

Section 45-24-69(d) provides:

             “The court shall not substitute its judgment for that of the
             zoning board of review as to the weight of the evidence on
             questions of fact. The court may affirm the decision of the
             zoning board of review or remand the case for further
             proceedings, or may reverse or modify the decision if
             substantial rights of the appellant have been prejudiced
             because of findings, inferences, conclusions, or decisions
             which are:

                                        -6-
            “(1) In violation of constitutional, statutory, or ordinance
            provisions;
            “(2) In excess of the authority granted to the zoning board
            of review by statute or ordinance;
            “(3) Made upon unlawful procedure;
            “(4) Affected by other error of law;
            “(5) Clearly erroneous in view of the reliable, probative,
            and substantial evidence of the whole record; or
            “(6) Arbitrary or capricious or characterized by abuse of
            discretion or clearly unwarranted exercise of discretion.”

      “When reviewing a trial court’s zoning decision, this Court ‘does not weigh

the evidence; instead we review the record to determine whether substantial

evidence existed to support the Superior Court justice’s decision.’” Iadevaia, 80

A.3d at 870 (brackets omitted) (quoting Pawtucket Transfer Operations, LLC v. City

of Pawtucket, 944 A.2d 855, 859 (R.I. 2008)). “Substantial evidence is defined as

‘such relevant evidence that a reasonable mind might accept as adequate to support

a conclusion, and means an amount more than a scintilla but less than a

preponderance.’” Id. (brackets omitted) (quoting Pawtucket Transfer Operations,

944 A.2d at 859). “We do not reverse a Superior Court justice’s decision unless it

can be shown that the justice misapplied the law, misconceived or overlooked

material evidence, or made findings that were clearly wrong.” Id. (quoting

Pawtucket Transfer Operations, 944 A.2d at 859).




                                       -7-
                                         III

                                     Discussion

      We begin our discussion by addressing New Castle’s assertion that the trial

justice erred in searching the record for factual findings after determining that the

zoning board “fail[ed] to enumerate specific findings of fact as required by

§ 45-24-61(a).”

      Section 45-24-61(a) requires that “[t]he zoning board * * * include in its

decision all findings of fact and conditions[.]” Accordingly, this Court has directed

that zoning boards “render a decision containing findings of fact and conclusions of

law.” Bellevue Shopping Center Associates v. Chase, 556 A.2d 45, 46 (R.I. 1989).

Furthermore, we have required that a zoning board submit a uniform decision from

the board itself. See id. (remanding case for decision of board of review where the

record showed “varying expressions of opinion” and no agreement by majority as to

reason for denying application).

      As to the issue of factual findings, this Court has held that “municipal councils

and boards acting in a quasi-judicial capacity must make findings of fact and

conclusions of law to support their decisions.” Preservation Society of Newport

County v. City Council of City of Newport, 155 A.3d 688, 692 (R.I. 2017) (quoting

Cullen v. Town Council of Town of Lincoln, 850 A.2d 900, 904 (R.I. 2004)). “The

absence of such findings and conclusions precludes judicial review of a council’s


                                        -8-
decision.” Cullen, 850 A.2d at 904. In Bernuth v. Zoning Board of Review of Town

of New Shoreham, 770 A.2d 396 (R.I. 2001), the Court stated:

             “We must decide whether the board members resolved the
             evidentiary conflicts, made the prerequisite factual
             determinations, and applied the proper legal principles.
             Those findings must, of course, be factual rather than
             conclusional, and the application of the legal principles
             must be something more than the recital of a litany. These
             are minimal requirements. Unless they are satisfied, a
             judicial review of a board’s work is impossible.” Bernuth,
             770 A.2d at 401 (brackets omitted) (quoting Irish
             Partnership v. Rommel, 518 A.2d 356, 358-59 (R.I.
             1986)).

We disapprove of the procedure employed by the zoning board in the present case;

nevertheless, we, similar to the trial justice, are satisfied that the record in this case

contains minimally sufficient findings to enable judicial review.

                                            A

                                  Special-Use Permit

      In applying the principles set forth above, we turn first to the issue of New

Castle’s application for a special-use permit. On appeal, New Castle asserts that the

trial justice misapplied the law and abused his discretion by accepting the zoning

board’s unsupported conclusions and affirming the denial of the special-use permit.

We agree with New Castle that the facts “culled” from the record by the trial justice

were insufficient to support the denial of the application for a special-use permit.




                                          -9-
      We first address New Castle’s assertion that the standards utilized by the

zoning board to review a special-use permit application “mirror the goals DEM seeks

to achieve through its OWTS and wetlands regulations.” In reviewing a permit to

alter freshwater wetlands, DEM will deny approval of such permit “if, in the opinion

of the director, granting of approval would not be in the best public interest.” General

Laws 1956 § 2-1-21(a)(2). Additionally, DEM enforces its OWTS regulations “to

protect public health and the environment[.]” 250 RICR 150-10-6.1. Alternatively,

§ 218-23(A) of Charlestown’s zoning ordinance provides that:

             “A special use permit may be approved by the Board
             following a public hearing if, in the opinion of the Board,
             that evidence to the satisfaction of the following standards
             has been entered into the record of the proceedings:

             “(1) The public convenience and welfare will be
             substantially served;
             “(2) It will not result in adverse impacts or create
             conditions that will be inimical to the public health, safety,
             morals and general welfare of the community.
             “(3) The requested special use permit will not alter the
             general character of the surrounding area or impair the
             intent or purpose of this Zoning Ordinance or the
             Comprehensive Plan upon which this Ordinance is based;
             “(4) That the granting of a special use permit will not pose
             a threat to drinking water supplies;
             “(5) That the use will not disrupt the neighborhood or the
             privacy of abutting landowners by excessive noise, light,
             glare, or air pollutants;
             “(6) That the sewage and waste disposal into the ground
             and the surface water drainage from the proposed use will
             be adequately handled on site;




                                         - 10 -
              “(7) That the traffic generated by the proposed use will not
              cause undue congestion or introduce a traffic hazard to the
              circulation pattern of the area.”

        New Castle asserts that these standards serve the same public interest goals as

the OWTS and wetlands regulations utilized by DEM. While both DEM and zoning

boards address public interest considerations, not every standard set forth in the

zoning ordinance is pertinent to what must be considered by DEM in granting or

denying a permit—DEM and zoning boards each serve separate functions.3 See

Milardo v. Coastal Resources Management Council of Rhode Island, 434 A.2d 266,

273 (R.I. 1981) (“We have no doubt that the Legislature could have assigned both

functions to the same agency. In choosing not to do so, the Legislature doubtless

considered the need for special types of expertise in the discharge of the separate but

similar functions of both agencies.”). We do not fault the zoning board, therefore,

for conducting its own independent review.


3
    We note, however, that G.L. 1956 § 45-24-30(c) provides:

              “Upon promulgation of state regulations to designate
              wetland buffers and setbacks pursuant to [G.L. 1956]
              §§ 2-1-18 through 2-1-28, cities and towns shall be
              prohibited from applying the requirements in existing
              zoning ordinances pertaining to both wetland buffers and
              onsite wastewater treatment system setbacks to
              development applications submitted to a municipality
              after the effective date of said state regulations.”
              (Emphasis added.)

Significantly, however, such state regulations have not yet been adopted.

                                         - 11 -
      This Court has said that, “[w]hile it is generally true that ‘there is no talismanic

significance to expert testimony and it may be accepted or rejected by the trier of

fact,’ * * * it is also true that, if expert testimony before a zoning board is competent,

uncontradicted, and unimpeached, it would be an abuse of discretion for a zoning

board to reject such testimony.” Murphy v. Zoning Board of Review of Town of South

Kingstown, 959 A.2d 535, 542 (R.I. 2008) (brackets omitted) (quoting Restivo v.

Lynch, 707 A.2d 663, 671 (R.I. 1998)).

      There are, of course, situations in which the zoning board members may rely

on their own knowledge regarding zoning matters; however, the zoning board must

include in its decision the basis on which it rests such knowledge. See Smith v.

Zoning Board of Review of City of Warwick, 103 R.I. 328, 335, 237 A.2d 551, 555

(1968) (holding that the zoning board gave sufficient reasons for expressly rejecting

testimony of experts and acted properly in basing its decision on its own knowledge

of premises); Del Toro v. Zoning Board of Review of Town of Bristol, 82 R.I. 317,

321, 107 A.2d 460, 462 (1954) (noting that “if [a zoning board] substitutes evidence

within its own knowledge or from a view, we have held that there should be

something in the decision to inform us of the grounds and basis thereof sufficiently

for [the court] to perform our duty without speculation”).

      In the case before us, however, the zoning board lacked the specialized

knowledge necessary to refute DEM’s decisions itself—as one member stated at the


                                          - 12 -
hearing, “I’m not a wetlands biologist. I’m not an expert.” In affirming the zoning

board’s denial of a special-use permit, the trial justice referenced statements made

by zoning board members and concluded that there was substantial evidence in the

record to support the zoning board’s decision. Specifically, he pointed to the vote

by Board Member Chambers to deny the special-use permit based upon his own

measurement of the water table and his observation that it was likely to increase in

height due to the drainage from the lot across the street from the parcel.4

      During the proceedings before the zoning board, Chambers asked Greene

whether a perc test had been done. Greene responded that perc tests are no longer

required but that a soil evaluation had been performed by a certified soil scientist.

According to Greene, it is a “gravel-based soil” that drains quite well. Chambers

indicated that he had measured the water table himself the previous week and “[i]t

came to five-and-a-half feet.” We note, however, that there is no evidence in the

record suggesting the source of Chambers’s expertise, if any, or the methodology he

employed.

      The trial justice also referenced Chambers’s belief that “the requested relief

was insufficient to keep the wetlands safe.” Again, Chambers had taken his own




4
  The trial justice attributed these comments to Board Member Quadrato, but it is
clear from the transcript that it was Board Member Chambers who made his own
measurement of the water table.

                                        - 13 -
measurements and opined that a fifteen-foot relief was necessary, rather than the

ten-foot relief approved by DEM.

      With respect to Board Member Quadrato’s vote to deny the special-use

permit, the trial justice referred to his opinion that he “‘cannot see how there couldn’t

be a negative impact on the wetland[s]’ and that the requested special-use permit

relief ‘could pose a threat to drinking water.’” It is our opinion, however, that the

impact on the wetlands was the very issue addressed by DEM in granting a permit

to alter wetlands and that there is no scientific or expert testimony in the record to

suggest that New Castle’s proposal would have a negative impact on the wetlands.

Moreover, there is no evidence establishing any potential threat to drinking water.

      The trial justice also addressed the concerns of Board Member Vanover,

particularly noting the latter’s comment that the “O.W.T.S. does not reduce all the

nitrates—the nitrogen. It has no impact on the phosphates. It doesn’t reduce the

phosphates, which has more impact on the wetlands than the nitrogen from what I

understand.” Vanover also expressed his belief that the applicant had not done

enough to “mitigate the potential impacts.” He thought that composting toilets or a

“gray water system * * * would be much better for the wetlands and an extension

for the community.” He was critical of DEM, characterizing its failure to consider

lawns as a “glaring omission[.]” He also stated his concern that the septic system

might “create conditions that are inimical to the public health, safety and general


                                         - 14 -
welfare of the community because of the impact the effluent would have on the

wetlands.”

      Although the comments and observations of the board members may all be

valid and their diligence in visiting the property and making their own measurements

commendable, we believe that an applicant for zoning relief ought to be able to rely

on permits granted by DEM with respect to those matters uniquely within DEM’s

expertise. That is not to say that a zoning board must act as a rubber stamp; clearly

it has its own distinct responsibilities. But where, as here, a landowner has secured

a permit to alter freshwater wetlands—which is often a long and arduous process—

a zoning board may not deny zoning relief based upon a board member’s conception

of what might have a negative impact on wetlands, absent expert testimony in the

record. Similarly, relief should not be denied based upon a board member’s belief

that a particular septic system would be more beneficial than one approved by DEM,

unless that member’s belief is firmly grounded upon competent scientific evidence.

      Thus, we are of the opinion that the permit granted to New Castle by DEM to

alter freshwater wetlands and to construct an OWTS constitutes evidence that New

Castle had satisfied all applicable DEM regulations with respect thereto. It is not

conclusive evidence, but here there is no contrary competent evidence in the record.

The DEM permit approval is, therefore, entitled to deference.




                                       - 15 -
      Based upon our review of the trial justice’s decision and the record before us,

we are satisfied that the reasons espoused by the board members for denying the

special-use permit virtually all concern the potential impact of the proposal on the

wetlands—concerns that are clearly within the realm of DEM’s expertise. We are

further of the opinion that substantial evidence does not exist in the record to support

either the zoning board’s decision to deny the special-use permit or the trial justice’s

ruling to affirm the same.

                                           B

                               Dimensional Variances

       The same infirmity does not obtain with respect to the denial of New Castle’s

application for a dimensional variance. The grant or denial of a dimensional

variance is clearly within the purview of a zoning board, and the burden is squarely

on the applicant to establish its entitlement to such relief.

      A dimensional variance is defined by statute as:

             “Permission to depart from the dimensional requirements
             of a zoning ordinance, where the applicant for the
             requested relief has shown, by evidence upon the record,
             that there is no other reasonable alternative way to enjoy a
             legally permitted beneficial use of the subject property
             unless granted the requested relief from the dimensional
             regulations. However, the fact that a use may be more
             profitable or that a structure may be more valuable after
             the relief is granted are not grounds for relief.” Section
             45-24-31(66)(ii).



                                         - 16 -
      In deciding whether to approve or deny a dimensional variance, zoning boards

of review

             “shall require that evidence to the satisfaction of the
             following standards is entered into the record of the
             proceedings:

             “(1) That the hardship from which the applicant seeks
             relief is due to the unique characteristics of the subject
             land or structure and not to the general characteristics of
             the surrounding area; and is not due to a physical or
             economic disability of the applicant, excepting those
             physical disabilities addressed in § 45-24-30(a)(16);
             “(2) That the hardship is not the result of any prior action
             of the applicant and does not result primarily from the
             desire of the applicant to realize greater financial gain;
             “(3) That the granting of the requested variance will not
             alter the general character of the surrounding area or
             impair the intent or purpose of the zoning ordinance or the
             comprehensive plan upon which the ordinance is based;
             and
             “(4) That the relief to be granted is the least relief
             necessary.” Section 45-24-41(d).

      These requirements also appear in § 218-24 of the Charlestown Zoning

Ordinance. This Court has held that “an applicant seeking a dimensional variance

has the burden before the zoning board of showing that a factual basis appears in the

record to support the proposition that there is ‘no other reasonable alternative’ that

would allow the applicant to enjoy a legally permitted beneficial use of the

property.” Bernuth, 770 A.2d at 401 (quoting § 45-24-41(d)(2)). Furthermore, the

hardship must not be “the result of any prior action of the applicant and [must] not



                                        - 17 -
result primarily from the desire of the applicant to realize greater financial gain[.]”

Section 45-24-41(d)(2).

       We first address the question of whether New Castle’s hardship was

self-created. The trial justice discounted statements made by at least two zoning

board members that the hardship from which New Castle was seeking relief was

created by New Castle when it originally subdivided the property in 1974. He

reasoned that the subdivision occurred before the zoning ordinance was amended to

require a minimum three acre lot size. Thus, the parcel was conforming when the

subdivision was originally created by the applicant in 1974.

      It is not clear to us, however, upon what basis the zoning board members

found that the hardship was self-created by New Castle. One member remarked that

“this was a lot that should have never been subdivided as a buildable lot.” Another

agreed that he did not “see it as being buildable because again the wetlands

characteristics of the piece of property[.]” A third member stated that the hardship

was self-created by the applicant: “They’ve been the owner of this property since

the very beginning. It was their design. It was their plan. I don’t agree that they

can blame the town[.]”

      In light of these comments, it is not clear to us whether the hardship to which

the zoning board members referred was created when the zoning ordinance was

amended to require a three acre minimum, or when the subdivision was approved in


                                        - 18 -
1974, thereby creating the subject parcel which, albeit conforming at the time,

consisted predominantly of wooded swamp with only a relatively small corner

suitable for building. We are satisfied, therefore, that proper resolution of this issue

would require further factfinding by the zoning board.

      The trial justice ultimately affirmed the zoning board’s denial of New Castle’s

application for a dimensional variance, ruling that New Castle had failed to establish

that the requested relief was the least relief necessary. In his decision, he adverted

to a board member’s statement that New Castle was unwilling “to consider

suggestions of trying to move the house further back, further away from the wetlands

by making it smaller or by just making it a two-bedroom house.” The trial justice

then referenced part of the transcript of the zoning board hearing to illustrate New

Castle’s recalcitrance.

      Our task is to review the record to determine whether substantial evidence

exists to support the trial justice’s decision. See Iadevaia, 80 A.3d at 870. As did

the trial justice, we resort to the transcript of the public hearings. We note that

Greene was asked whether a smaller house had been considered, to which he

responded, “We felt that the 22x32 was actually quite conservative.” When pressed

as to whether they had considered a two-bedroom house, he answered, “No because

a two-bedroom house has to have deed restrictions on it. It does affect the value of




                                         - 19 -
the real estate.” Lampe elaborated, “A two-bedroom house is not a feasible house

in this day and age” because they are not popular.

      The trial justice concluded that this testimony was in essence fatal to New

Castle’s request for a dimensional variance because “[t]he marketability and value

to a potential buyer of this dwelling are simply not grounds for relief in the granting

of a dimensional variance.” Section 45-24-41(d)(2) requires evidence that “the

hardship is not the result of any prior action of the applicant and does not result

primarily from the desire of the applicant to realize greater financial gain[.]” The

burden is upon the applicant to show “that there is no other reasonable alternative

way to enjoy a legally permitted beneficial use of the subject property[.]” Section

45-24-31(66)(ii). Here, we are satisfied that the trial justice’s ruling that New

Castle’s requested relief does not reflect the least relief necessary is supported by

substantial evidence.5




5
  We also note that several members of the zoning board alluded to their belief that
the proposed placement of the house on the lot would “alter the general character of
the surrounding area[,]” a factor that is clearly within the discretionary authority of
a zoning board. See § 45-24-41(d)(3).

                                        - 20 -
                                        IV

                                    Conclusion

      For the reasons stated herein, we affirm in part and quash in part the judgment

of the Superior Court. The record shall be returned to the Superior Court with our

decision endorsed thereon.




                                       - 21 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     The New Castle Realty Company v. Raymond
Title of Case                        Dreczko, Jr., in his capacity as member of the Town
                                     of Charlestown Zoning Board of Review, et al.
                                     No. 2018-65-M.P.
Case Number
                                     (WC 15-161)

Date Opinion Filed                   April 13, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Washington County Superior Court


Judicial Officer from Lower Court    Associate Justice Jeffrey A. Lanphear

                                     For Plaintiff:

                                     Kelly M. Fracassa, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Wyatt A. Brochu, Esq.




SU-CMS-02A (revised June 2020)